43 F.3d 1467
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Van A. LOVE, Plaintiff Appellant,v.CITY of York, South Carolina, a public body corporate;George Eaton, individually and as Sheriff of York County,South Carolina;  Albert Crawford;  Dale H. Edwards;  StanleyWells;  Jane Doe, individually and as Deputy Sheriffs ofYork County, South Carolina;  James D. Smith, individuallyand as a policeman for the City of York, South Carolina,Defendants Appellees.
No. 94-1763.
United States Court of Appeals, Fourth Circuit.
Submitted:  October 18, 1994Decided:  November 16, 1994.

Appeal from the United States District Court for the District of South Carolina, at Rock Hill.  Joseph F. Anderson, Jr., District Judge.  (CA-92-1997-0-17)
Van A. Love, Appellant Pro Se.  Robert Bunyan Lewis, Lewis, Reeves & Stone, Columbia, South Carolina, for Appellees.
D.S.C.
AFFIRMED.
Before WILKINS and MOTZ, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant seeks to appeal the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Love v. City of York, No. CA-92-1997-0-17 (D.S.C. May 11, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED